Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 1 of 19

 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant AUTHORIZED AND APPROVED/DATE: f= =
FED

oo
UNITED STATES DISTRICT COURT JAN 22 2021

for the
ee CARMELITA-RE
Western District of Oklahoma us T. ER SHINN, ces
EPUT
In the Matter of the Search of

a black LG TRACFONE with IMEI NUMBER
356058 109426435 seized from ROBERT
HENRY BRITTON

 

 

Case No.M-21- 4Y& -p

ee eee tS

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment "A"
located in the Western District of Oklahoma . there is now concealed (identify the

 

 

person or describe the property to be seized):

See Attachment "B"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
# evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
aw property designed for use, intended for use, or used in committing a crime;

Oa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846 Drug Conspiracy

The application is based on these facts:
See attached Affidavit of Task Force Officer Dakota Cook, Homeland Security Investigations (HSI), which is
incorporated by reference herein.

vA Continued on the attached sheet.

O Delayed noticeof _— days (give exact ending date if more than 30 days: __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

_BAZF

Applicant’s signature

DAKOTA COOK, Task Force Officer (HS!)

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: i[22[2a2 \CIALT

City and state: Oklahoma City, Oklahoma _ GARY M. PURCELL, U.S. Magistrate Ju

   

Judge 's signature

  
  

 

Printed name and title
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 2 of 19

ATTACHMENT A

The property to be searched are described as a BLACK LG TRACFONE
WITH IMEI NUMBER 356058109426435 (the “Target Device”) is
currently located in secure storage in evidence at the Norman Police
Department in Oklahoma at 1507 W. Lindsey Street. This item is listed as
evidence item #5 in case number 2020-78028.

This warrant authorizes the forensic examination of the Target Device
for the purpose of identifying the electronically stored information described in

Attachment B.

 

a. Black LG Tracfone Wireless Device

 

 

 

 

 
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 3 of 19

ATTACHMENT B

1. All records on the Target Device described in Attachment A that
relate to violations of 21 U.S.C. § 846 involving Robert BRITTON, including:

a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs smuggled as well as dates,
places, and amounts of specific transactions;

c. any information related to sources of drugs (including names,
addresses, phone numbers, or any other identifying
information);

d. all bank records, checks, credit card bills, account information,
and other financial records.

2. Evidence of user attribution showing who used or owned the
Target Device at the time the things described in this warrant were created,
edited, or deleted, such as logs, phonebooks, saved usernames and passwords,
documents, and browsing history;

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet

search engine, and records of user-typed web addresses.
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 4 of 19

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic
storage (such as flash memory or other media that can store data) and any

photographic form.
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 5 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
A BLACK LG TRACFONE WITH IMEI
NUMBER 356058109426435 WIRELESS
DEVICE SEIZED FROM ROBERT
HENRY BRITTON

Case No. M-21- -P

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND SEIZE

I, Dakota Cook, being first duly sworn, hereby depose and state as

follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant authorizing the
examination of property— electronic devices, as further described in
Attachment A hereto—which are currently in law enforcement possession,
and the extraction from that property of electronically stored information

described in Attachment B.

2. I am a Task Force Officer with Homeland Security Investigations
(HSD, currently assigned to the Oklahoma City, OK office. As such, Iam an
investigative or law enforcement officer within the meaning of 18 U.S.C.

§ 2510(7), that is, an officer of the U.S. who is empowered by law to conduct
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 6 of 19

investigations of and to make arrests for offenses enumerated in 18 U.S.C.

§ 2516.

3. I have been a law enforcement officers since September of 2010. I
am currently employed by the Norman Police Department as a detective
assigned to the Special Investigations Section. I have received specialized
training in controlled substance violations. I have arrested, interviewed, and
debriefed numerous individuals who have been involved in and have personal
knowledge of importing, transporting and concealing narcotics, as well as, the
amassing, spending, converting, transporting, distributing, laundering and
concealing of proceeds from narcotics trafficking and smuggling. I have
participated in numerous investigations involving physical and electronic
surveillance. I have been the affiant of numerous search warrants, including
warrants authorizing the search of mobile electronic devices. I have used
these types of warrants to further criminal investigations.

A, Based on the facts set forth in this affidavit, there is probable
cause to believe that violations of 21 U.S.C. § 846 have been committed by
Robert BRITTON, and other known and unknown co-conspirators. The facts
in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 7 of 19

the requested warrant and does not set forth all of my knowledge about this
matter. The Court has jurisdiction to issue the proposed warrant because it
is a “court of competent jurisdiction” as defined in 18 U.S.C. § 2711.
Specifically, the Court is a district court of the United States that has
jurisdiction over the offense being investigated. See 18 U.S.C. § 2711 (8)(A)W.
IDENTIFICATION OF THE DEVICES TO BE EXAMINED

5. The property to be searched is a BLACK LG TRACFONE
WITH IMEI NUMBER 356058109426435 (the “Target Device”), which
was seized from Robert Henry BRITTON. This phone is currently located in
secure storage in evidence at the Norman Police Department in Oklahoma at
1507 W. Lindsey Street. This item is listed as evidence item #5 in case
number 2020-78028.

6. The applied for warrant would authorize the forensic
examination of the Target Device for the purpose of identifying

electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

 

7. On December 7, 2020, ] was involved in the arrest of Robert
BRITTON at his residence located at 716 % E. Eufaula Street in Norman
Oklahoma. BRITTON was arrested for a valid federal arrest warrant. The
arrest warrant and corresponding federal complaint were signed by U.S.
Magistrate Judge Suzanne Mitchell on December 4, 2020, alleging that

3
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 8 of 19

BRITTON and others had engaged in a conspiracy to possess
methamphetamine with intent to distribute in violation of 21 U.S.C. § 846. A
valid federal search warrant was signed by Judge Mitchell on December 7,
2020 and was served at this location on the same day. BRITTON was
contacted just outside of the residence inside of a vehicle which was parked in
the driveway. In the course of the execution of the arrest warrant, the
Target Device was recovered from BRITTON’s hand and seized. Also found
in BRITTON’s pockets during the search incident to arrest was
approximately 4.2 grams of a crystal substance which was packaged in three
small pink plastic zip top baggies. This substance later field tested positive
for the presence of methamphetamine.

8. During the search of the residence (716 % E. Eufaula Street)
pursuant to the federal search warrant, detectives located approximately 18.9

grams of presumed methamphetamine and approximately $1,200 in US

currency. This substance later field tested positive for the presence of
methamphetamine.
9. Based on investigation and federal warrants already signed in

this case, there is probable cause to believe that BRITTON did knowingly
and intentionally conspire to possess with intent to distribute a mixture or
substance containing a detectable amount of methamphetamine, a Schedule I
controlled substance in violation of 21 U.S.C. § 841.

4
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 9 of 19

10. Based on the facts of this case there is probable cause to believe
that his cellular phone contain evidence related to his involvement as well as
the involvement of others in the case.

11. The Target Device is currently located in secure evidence
storage at the Norman Police Department evidence department in Norman
Oklahoma, located at 1507 W. Lindsey Street, Norman, Oklahoma. In my
training and experience, I know that the Target Device has been stored in a
manner in which its contents are (to the extent material to this investigation)
in substantially the same state as they were when the Target Device first

came into the possession of investigators.

TECHNICAL TERMS

12. Based on my training and experience, I use the following
technical terms to convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile
telephone, or cellular telephone) is a handheld wireless device
used for voice and data communication through radio signals.
These telephones send signals through networks of
transmitter/receivers, enabling communication with other
wireless telephones or traditional “land line” telephones. A

wireless telephone usually contains a “call log,” which records
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 10 of 19

the telephone number, date, and time of calls made to and
from the phone. In addition to enabling’ voice
communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and
phone numbers in electronic “address books;” sending,
receiving, and storing text messages and e-mail; taking,
sending, receiving, and storing still photographs and moving
video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars;
and accessing and downloading information from the Internet.
Wireless telephones may also include global positioning
system (“GPS”) technology for determining the location of the
device.

b. Digital camera: A digital camera is a camera that records
pictures as digital picture files, rather than by using
photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a
computer or by connecting the removable storage medium to a
separate reader. Removable storage media include various
types of flash memory cards or miniature hard drives. Most

6
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 11 of 19

digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data,
including data unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3
Player” or iPod) is a handheld digital storage device designed
primarily to store and play audio, video, or photographic files.
However, a portable media player can also store other digital
data. Some portable media players can use removable storage
media. Removable storage media include various types of
flash memory cards or miniature hard drives. This removable
storage media can also store any digital data. Depending on
the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer
additional features such as a calendar, contact list, clock, or
games,

d. GPS: A GPS navigation device uses the Global Positioning
System to display its current location. It often contains
records the locations where it has been. Some GPS navigation
devices can give a user driving or walking directions to
another location. These devices can contain records of the
addresses or locations involved in such navigation. The Global

7
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 12 of 19

Positioning System (generally abbreviated “GPS”) consists of
24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation
of the current time, combined with a special sequence of
numbers. These signals are sent by radio, using specifications
that are publicly available. A GPS antenna on Earth can
receive those signals. When a GPS antenna receives signals
from at least four satellites, a computer connected to that
antenna can mathematically calculate the antenna’s latitude,
longitude, and sometimes altitude with a high level of
precision.

e. PDA: A personal digital assistant, or PDA, is a handheld
electronic device used for storing data (such as names,
addresses, appointments or notes) and utilizing computer
programs. Some PDAs also function as_ wireless
communication devices and are used to access the Internet
and send and receive e-mail. PDAs usually include a memory
card or other removable storage media for storing data and a
keyboard and/or touch screen for entering data. Removable
storage media include various types of flash memory cards or

8
Case 5:21-mj-00048-P Document1 Filed 01/22/21 Page 13 of 19

miniature hard drives. This removable storage media can
store any digital data. Most PDAs run computer software,
giving them many of the same capabilities as personal
computers. For example, PDA users can work with word-
processing documents, spreadsheets, and presentations. PDAs
may also include global positioning system (“GPS”) technology
for determining the location of the device.

13. Based on my training, experience, and research, I know that the
Target Device has capabilities that allow it to serve as a wireless telephone,
digital camera, portable media player, GPS navigation device, and PDA. In
my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed

or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
14. Based on my knowledge, training, and experience, I know that
electronic devices can store information for long periods of time. Similarly,
things that have been viewed via the Internet are typically stored for some
period of time on the device. This information can sometimes be recovered

with forensics tools.
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 14 of 19

15. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored
information that might serve as direct evidence of the crimes described on the
warrant, but also forensic evidence that establishes how the Target Device
was used, the purpose of its use, who used it, and when. There is probable
cause to believe that this forensic electronic evidence might be on the Target

Device because:

a. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph
that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used
or controlled the device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic
device works may, after examining this forensic evidence in its
proper context, be able to draw conclusions about how
electronic devices were used, the purpose of their use, who

used them, and when.

10
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 15 of 19

d. The process of identifying the exact electronically stored
information on a storage medium that is necessary to draw an
accurate conclusion is a dynamic process. Electronic evidence
is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored
on a computer is evidence may depend on other information
stored on the computer and the application of knowledge about
how a computer behaves. Therefore, contextual information
necessary to understand other evidence also falls within the
scope of the warrant.

e. Further, in finding evidence of how a device was used, the
purpose of its use, who used it, and when, sometimes it is
necessary to establish that a particular thing is not present on
a storage medium.

16. Nature of examination. Based on the foregoing, and consistent
with Rule 41(e)(2)(B), the warrant I am applying for would permit the
examination of the Target Device consistent with the warrant. The
examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose
many parts of the Target Device to human inspection in order to determine
whether it is evidence described by the warrant.

1]
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 16 of 19

17. Manner of execution. Because this warrant seeks only permission
to examine a Target Device already in law enforcement’s possession, the
execution of this warrant does not involve the physical intrusion onto a
premises. Consequently, I submit there is reasonable cause for the Court to
authorize execution of the warrant at any time in the day or night.

CONCLUSION

18. I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Target Device described in

Attachment A to seek the items described in Attachment B.

Respectfully submitted,

we 2
DAKOTA COO

Task Force Officer
Homeland Security Investigations

Subscribed and sworn to before me on January _2Z _, 2021.

 
   
    
 

 

GARY M. PURCELL
United States Magistrate Judge
Western District of Oklahoma
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 17 of 19

ATTACHMENT A

The property to be searched are described asa BLACK LG TRACFONE
WITH IMEI NUMBER 356058109426435 (the “Target Device”) is
currently located in secure storage in evidence at the Norman Police
Department in Oklahoma at 1507 W. Lindsey Street. This item is listed as
evidence item #5 in case number 2020-78028.

This warrant authorizes the forensic examination of the Target Device
for the purpose of identifying the electronically stored information described in

Attachment B.

 

a. Black LG Tracfone Wireless Device

 

 

 

 

 
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 18 of 19

ATTACHMENT B

1. All records on the Target Device described in Attachment A that
relate to violations of 21 U.S.C. § 846 involving Robert BRITTON, including:

a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs smuggled as well as dates,
places, and amounts of specific transactions;

c. any information related to sources of drugs (including names,
addresses, phone numbers, or any other identifying
information);

d. all bank records, checks, credit card bills, account information,
and other financial records.

2. Evidence of user attribution showing who used or owned the
Target Device at the time the things described in this warrant were created,
edited, or deleted, such as logs, phonebooks, saved usernames and passwords,
documents, and browsing history;

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet

search engine, and records of user-typed web addresses.

Wh

OL
Case 5:21-mj-00048-P Document 1 Filed 01/22/21 Page 19 of 19

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic
storage (such as flash memory or other media that can store data) and any

photographic form.
